ORDER

PER CURIAM:
L.M.Y. (Mother) appeals the termination of her parental rights to her daughter, S.S., pursuant to § 211.447.4(2), and 211.447.4(3), RSMo Cum.Supp.1999. Mother claims that there was insufficient evidence that S.S. had been abused or neglected or that conditions of a potentially harmful nature continue to exist and there is little likelihood that those conditions will be remedied at an early date. The evidence supports the court’s finding that Mother has a chemical dependency which prevents her from consistently providing the necessary care, custody, and control over S.S., and Mother’s chemical dependency cannot be treated to enable Mother to consistently provide such care, custody and control. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
*487The judgment of the trial court is affirmed. Rule 84.16(b).